FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 LARRY STEVEN WILKINS; JANE B.                    No. 20-35745
 STANTON,
              Plaintiffs-Appellants,                D.C. No.
                                                 9:18-cv-00147-
                     v.                               DLC

 UNITED STATES OF AMERICA,
               Defendant-Appellee.                  OPINION

        Appeal from the United States District Court
                 for the District of Montana
        Dana L. Christensen, District Judge, Presiding

           Argued and Submitted August 11, 2021
                    Seattle, Washington

                   Filed September 15, 2021

        Before: David M. Ebel, * Daniel A. Bress, and
            Lawrence VanDyke, Circuit Judges.

                  Opinion by Judge VanDyke




    *
     The Honorable David M. Ebel, United States Circuit Judge for the
U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
2                  WILKINS V. UNITED STATES

                          SUMMARY **


                          Quiet Title Act

    The panel affirmed the district court’s dismissal for lack
of subject-matter jurisdiction of a Quiet Title Act (“QTA”)
action brought by appellants against the United States
seeking to confirm that an easement for Robbins Gulch Road
near Connor, Montana, granted to appellants’ predecessors-
in-interest, did not permit public use of the road, and to
enforce the government’s obligations to patrol and maintain
the road against unrestricted public use.

    The district court granted the government’s motion to
dismiss based on the district court lacking subject-matter
jurisdiction because the QTA’s statute of limitations was
jurisdictional and had expired.

    The panel held that the district court did not err in
determining that the QTA’s statute of limitations was
jurisdictional. Prior Supreme Court and Ninth Circuit
precedent declaring the QTA’s statute of limitations
jurisdictional was dispositive here, even though for other
statutes the Supreme Court recently set forth a seemingly
different framework for assessing whether a statute of
limitations was jurisdictional. The panel concluded that the
district court did not err in granting the government’s Fed.
R. Civ. P. 12(b)(1) motion to dismiss on those grounds.




    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                WILKINS V. UNITED STATES                   3

    The panel held that the question of when appellants’
claims accrued was not so intertwined with the merits as to
make dismissal improper. Here, the question of whether the
court has jurisdiction to hear this case was not dependent on
resolving the underlying merits. The panel held further that
appellants’ argument – that the jurisdictional and merits
questions were intermeshed because the same evidence was
relevant to both – had no merit.

   The panel concurrently filed a memorandum disposition
addressing appellants’ remaining arguments.


                        COUNSEL

Jeffrey W. McCoy (argued) and Damien M. Schiff, Pacific
Legal Foundation, Sacramento, California; Ethan Blevins,
Pacific Legal Foundation, Bountiful, Utah; James M.
Manley, Pacific Legal Foundation, Phoenix, Arizona; for
Plaintiffs-Appellants.

Kevin W. McArdle (argued) Mark Steger Smith, John M.
Newman, and John L. Smeltzer, Attorneys; Jean E.
Williams, Acting Assistant Attorney General; Environment
and Natural Resources Division, United States Department
of Justice, Washington, D.C.; Babak Rastgoufard, Attorney,
Office of the General Counsel, United States Department of
Agriculture, Washington, D.C.; for Defendant-Appellee.
4               WILKINS V. UNITED STATES

                         OPINION

VANDYKE, Circuit Judge:

    Appellants Larry Wilkins and Jane Stanton live along
Robbins Gulch Road near Connor, Montana. The road runs
between Highway 93 and the Bitterroot National Forest,
crossing private property for approximately one mile.
Appellants acquired their properties in 1991 and 2004,
respectively, and their predecessors-in-interest had
previously granted the United States an easement for
Robbins Gulch Road in 1962. In August 2018, Appellants
sued the United States under the Quiet Title Act (QTA),
28 U.S.C. § 2409a, to confirm that the easement does not
permit public use of the road and to enforce the
government’s obligations to patrol and maintain the road
against unrestricted public use. The government moved to
dismiss, arguing that the district court lacked subject-matter
jurisdiction because the QTA’s statute of limitations is
jurisdictional and had expired. The district court granted the
motion to dismiss and later denied Appellants’ motion to
alter or amend the judgment under Rule 59(e).

     On appeal, Appellants contend that the district court
erred in determining that (1) the QTA’s statute of limitations
is jurisdictional; (2) the question of when Appellants’ claims
accrued was not so intertwined with the merits to make
dismissal improper; (3) all of Appellants’ claims accrued at
the same time; and (4) the claims were untimely.

    With respect to Appellants’ first argument, we reaffirm
that the QTA’s statute of limitations is jurisdictional. Prior
Supreme Court and Ninth Circuit precedent declaring the
QTA’s statute of limitations jurisdictional is dispositive
here. These clear and direct holdings still control, even
though for other statutes the Supreme Court has more
                   WILKINS V. UNITED STATES                            5

recently set forth a seemingly different framework for
assessing whether a statute of limitations is jurisdictional.
Regarding Appellants’ second argument, the jurisdictional
question and the merits question are not so intertwined that
dismissal was improper because the determination of
jurisdiction is not dependent on the merits of Appellants’
claims. Finally, we reject Appellants’ third and fourth
arguments, which are addressed in a separate memorandum
disposition filed simultaneously with this opinion. 1

    With jurisdiction under 28 U.S.C. § 1291, we affirm the
district court’s dismissal for lack of subject-matter
jurisdiction.

                  STANDARD OF REVIEW

    We review de novo the district court’s decision to
dismiss for lack of subject-matter jurisdiction. United States
ex rel. Hartpence v. Kinetic Concepts, Inc., 792 F.3d 1121,
1126 (9th Cir. 2015) (en banc). “Where the district court
relied on findings of fact to draw its conclusions about
subject-matter jurisdiction, we review those factual findings
for clear error.” Id. at 1126–27. Additionally, “[w]hen the
accrual of the statute of limitations in part turns on what a
reasonable person should have known, we review . . . for
clear error.” Kingman Reef Atoll Invs., L.L.C. v. United
States, 541 F.3d 1189, 1195 (9th Cir. 2008) (citation and
internal quotation marks omitted).



    1
       The memorandum disposition concludes that Appellants’ claims
(all of which were premised on the public’s alleged unauthorized use of
the road) accrued more than twelve years before Appellants initiated this
lawsuit, and were thus time-barred under the QTA’s statute of
limitations.
6                WILKINS V. UNITED STATES

                       DISCUSSION

A. The Quiet Title Act’s Statute of Limitations is
   Jurisdictional.

    Appellants first contend that the district court improperly
dismissed this case for lack of subject-matter jurisdiction on
the basis that the QTA’s statute of limitations is
jurisdictional. Appellants claim that the “Supreme Court has
never previously considered whether the [QTA’s] statute of
limitations is jurisdictional,” and therefore, the Court’s
reasoning in United States v. Kwai Fun Wong, 575 U.S. 402,
409 (2015)—that absent a clear statement from Congress,
courts should treat a statute of limitations as non-
jurisdictional—applies     here.          While      Appellants
acknowledge that Ninth Circuit precedent has held the
QTA’s statute of limitations is jurisdictional, they assert that
these decisions were issued before Wong and are clearly
irreconcilable with Wong’s reasoning, thereby requiring
abrogation under Miller v. Gammie, 335 F.3d 889 (9th Cir.
2003) (en banc).

    Appellants’ arguments fail for multiple reasons. The
Supreme Court, in assessing whether a State was subject to
the QTA’s statute of limitations provision, has explicitly
stated that if the State’s suit was barred by the QTA’s statute
of limitations, “the courts below had no jurisdiction to
inquire into the merits.” Block v. North Dakota ex rel. Bd.
of Univ. & Sch. Lands, 461 U.S. 273, 292 (1983) (emphasis
added). This court has repeatedly interpreted Block as
holding that the QTA’s statute of limitations is jurisdictional.
See, e.g., Kingman, 541 F.3d at 1195–96 (citing Block for
the conclusion that “[t]he running of the twelve-year
limitations period deprives the federal courts of jurisdiction
to inquire into the merits of an action brought under the
QTA” and acknowledging that this court must follow Block
                 WILKINS V. UNITED STATES                       7

as controlling precedent in the absence of a Supreme Court
decision overruling it) (internal quotation marks omitted);
Fid. Expl. & Prod. Co. v. United States, 506 F.3d 1182, 1186
(9th Cir. 2007) (explaining that because “we must follow the
Supreme Court precedent that directly controls [referring to
Block,] . . . . we treat the statute of limitations in the QTA as
jurisdictional”); Skranak v. Castenada, 425 F.3d 1213, 1216
(9th Cir. 2005) (“If the statute of limitations has run on a
waiver of sovereign immunity, [referring to the QTA,]
federal courts lack jurisdiction.” (citing Block)); Adams v.
United States, 255 F.3d 787, 796 (9th Cir. 2001) (asserting
that “if an action is barred by the statute of limitations of the
Quiet Title Act, ‘the courts below [have] no jurisdiction to
inquire into the merits’” (quoting Block)).

    Although these cases did precede the Supreme Court’s
decision in Wong, they are not “clearly irreconcilable” with
Wong’s analysis. See Miller, 335 F.3d at 893 (explaining
“where the reasoning or theory of our prior circuit authority
is clearly irreconcilable with the reasoning or theory of
intervening higher authority, a three-judge panel should
consider itself bound by the later and controlling authority”).

    The Supreme Court in Wong addressed whether the
statute of limitations in the Federal Tort Claims Act was
subject to equitable tolling. 575 U.S. at 405. The Court
concluded that it was, rejecting the government’s argument
that equitable tolling was unavailable because the statute of
limitations was jurisdictional. Id. The Wong Court relied
heavily on its prior analysis in Irwin v. Dep’t of Veterans
Affairs, 498 U.S. 89 (1990) to reach its result. 2 This reliance

    2
       Wong assessed whether Irwin’s “rebuttable presumption of
equitable tolling” was rebutted by the government’s jurisdictional
argument, 575 U.S. at 407–08 (quoting Irwin, 498 U.S. at 95–96);
8                   WILKINS V. UNITED STATES

is important because although this court has yet to address
whether Block is still good law in light of Wong, it has—on
multiple occasions—rejected the argument that Block is no
longer good law in light of Irwin, and instead has continued
to treat Block as binding and the QTA’s statute of limitations
as jurisdictional. See, e.g., Kingman, 541 F.3d at 1196
(rejecting appellant’s contention “that Block’s jurisdictional
ruling has been superceded by subsequent decisions of the
Supreme Court,” including Irwin); Fidelity Expl. & Prod.
Co. v. United States, 506 F.3d 1182, 1186 (9th Cir. 2007)
(rejecting the argument “that Block is no longer good law
given the Court’s later decision in Irwin”). If prior Ninth
Circuit precedent was not “clearly irreconcilable” with the
reasoning of Irwin, that same precedent is not “clearly
irreconcilable” with the reasoning of Wong, which has
significant analytical overlap with Irwin.

    Furthermore, just like this court has reasoned with
respect to Irwin, Wong “never purported to overrule Block.”
Fidelity, 506 F.3d at 1186; see generally Wong, 575 U.S. 402
(no mention of Block or the QTA). Wong also never
purported to overrule United States v. Beggerly, where the
Supreme Court determined that the QTA’s statute of
limitations is not subject to equitable tolling, citing Irwin in
support of its conclusion. 524 U.S. 38, 48–49 (1998); see
generally Wong, 575 U.S. 402 (no mention of Beggerly).


applied the reasoning in Irwin to reject the government’s statutory
language argument, id. at 415–16; and analyzed how Irwin foreclosed
the government’s argument that Congress understood all statutes of
limitations involving suits against the government to be jurisdictional at
the time, id. at 417–18. The Wong Court concluded: “Our precedents
make this a clear-cut case. Irwin requires an affirmative indication from
Congress that it intends to preclude equitable tolling in a suit against the
Government.” Id. at 420 (citing Irwin, 498 U.S. at 95–96).
                WILKINS V. UNITED STATES                     9

     In fact, when faced with prior precedent in John R. Sand
& Gravel Co. v. United States, 552 U.S. 130 (2008),
applying seemingly inconsistent reasoning from that in
Wong, the Wong Court explicitly declined to overrule that
precedent (which had declared the Tucker Act’s statute of
limitations as jurisdictional) on stare decisis grounds. See
Wong, 575 U.S. at 416. The Court’s express preservation of
its Tucker Act precedent in Wong indicates that Wong should
not be read as blanketly overturning all prior Court decisions
treating a statute of limitations as jurisdictional, including
Block and Beggerly. There is some tension between Wong’s
reasoning and the analysis underlying Ninth Circuit
precedent interpreting the jurisdictional nature of the QTA’s
statute of limitations. Compare Wong, 575 U.S. at 418
(explaining the Court in Irwin “declined to count time bars
as jurisdictional merely because they condition waivers of
[sovereign] immunity”) with Skranak, 425 F.3d at 1216
(asserting “[i]f the statute of limitations has run on a waiver
of sovereign immunity, federal courts lack jurisdiction”).
But mere tension does not necessarily rise to the level of
“clearly irreconcilable,” particularly where that same tension
has been recognized by the Supreme Court and permitted.
See Miller, 335 F.3d at 893. Because “we must follow the
Supreme Court precedent that directly controls, leaving to
the Court the prerogative of overruling its own prior
decisions,” Fidelity, 506 F.3d at 1186, we are still bound by
the conclusion in Block—as interpreted by many Ninth
Circuit decisions—that the QTA’s statute of limitations is
jurisdictional. Therefore, the district court did not err in
granting the government’s Rule 12(b)(1) motion to dismiss
on those grounds.
10               WILKINS V. UNITED STATES

B. The Jurisdictional Question is Not So Intertwined
   with the Merits as to Prevent Dismissal.

    Appellants next assert that the district court erred in its
determination that the statute of limitations question is not
so intertwined with the merits of the case as to make
dismissal improper. They argue that the jurisdictional
question is inextricably intertwined with the merits because
the QTA “provides the basis for both the court’s subject
matter jurisdiction and the substantive claim for relief, and
the same evidence is relevant to resolving both questions.”
These contentions, however, are insufficient to show that the
issues are inextricably intertwined.

    In a Rule 12(b)(1) motion to dismiss, a district court may
generally “resolve disputed factual issues bearing upon
subject matter jurisdiction . . . unless ‘the jurisdictional issue
and the substantive issues are so intermeshed that the
question of jurisdiction is dependent on decision of the
merits.’” Kingman, 541 F.3d at 1196–97 (citation omitted).
“Such an intertwining of jurisdiction and merits may occur
when a party’s right to recovery rests upon the interpretation
of a federal statute that provides both the basis for the court’s
subject matter jurisdiction and the plaintiff’s claim for
relief.” Williston Basin Interstate Pipeline Co. v. An
Exclusive Gas Storage Leasehold & Easement, 524 F.3d
1090, 1094 (9th Cir. 2008) (emphasis added). Where the
questions are “so intermeshed,” dismissal is improper.
Kingman, 541 F.3d at 1196–97 (citation omitted).

    But here the question of whether the court has
jurisdiction to hear this case is not dependent on resolving
the underlying merits. In rejecting the argument that the
statute of limitations issue and the merits were intermeshed
with respect to a QTA claim, the Kingman court itself
reasoned: “the crucial issue in the statute of limitations
                WILKINS V. UNITED STATES                   11

inquiry is whether the plaintiff had notice of the federal
claim, not whether the claim itself is valid.” Id. at 1197
(citation and internal alteration marks omitted). Here, the
district court similarly explained that the merits and
jurisdictional “questions are different because the latter
[jurisdictional question] does not require the Forest Service
to be correct—it only requires the Court to determine when
a reasonable person would have understood that the Forest
Service believed its easement granted public access.” We
agree. Even assuming the two questions have some overlap,
they are not so intermeshed that dismissal was improper.

    Appellants’ additional argument that the jurisdictional
and merits questions are intermeshed because the same
evidence is relevant to both has no merit. As noted above,
the proper inquiry is whether the “question of jurisdiction is
dependent on decision of the merits,” Kingman, 541 F.3d at
1197 (emphasis added) (citation omitted), not whether there
is overlapping evidence. Here, the jurisdictional issues are
not dependent on the merits of Appellants’ claims.
Therefore, the district court did not err in determining that
the jurisdictional and merits questions were not so
inextricably intertwined that dismissal on Rule 12(b)(1)
grounds would be improper.

                      CONCLUSION

   For the reasons expressed herein and in the
accompanying memorandum disposition, the government’s
motion to dismiss was properly granted. Accordingly, the
judgment of the district court is AFFIRMED.